In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-1409V
                                     Filed: October 4, 2019
                                         UNPUBLISHED


    MOHAMED MOHAMED, Administrator
    of the ESTATE OF SALAH HAMAD,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Guillain-
    SECRETARY OF HEALTH AND                                  Barre Syndrome (GBS)
    HUMAN SERVICES,

                       Respondent.


Clifford John Shoemaker, Shoemaker, Gentry, & Knickelbein, Vienna, VA, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Corcoran, Chief Special Master:

       On September 14, 2018, petitioner, as administrator for the estate of his father,
Salah Hamad, filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner
alleges that his father suffered Guillain-Barré Syndrome (GBS) after receiving an
influenza vaccination on December 23, 2017, which resulted in his death on April 17,
2018. Petition at ¶¶ 2, 8. The case was assigned to the Special Processing Unit of the
Office of Special Masters.



1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On July 30, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for his GBS. On October 4, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $474,574.44,
representing $250,000.00 for the death benefit; $215,000.00 for pain and suffering; and
$9,574.44 for unreimbursable expenses. Proffer at 2. In the Proffer, respondent
represented that petitioner agrees with the proffered award. Id. Based on the record as
a whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $474,574.44, representing $250,000.00 for the
death benefit; $215,000.00 for pain and suffering; and $9,574.44 for
unreimbursable expenses in the form of a check payable to petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS
___________________________________
                                      )
MOHAMED MOHAMED, Administrator )
of the Estate of SALAH HAMAD,         )
                                      )
         Petitioner,                  )    No. 18-1409V ECF
                                      )
                v.                    )    Chief Special Master Corcoran
                                      )
SECRETARY OF HEALTH                   )
AND HUMAN SERVICES,                   )
                                      )
        Respondent.                   )
___________________________________ )

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On September 14, 2018, Mohamed Mohamed (“petitioner”), as Administrator of the

Estate of Salah Hamad (“decedent”), filed a petition for compensation under the National

Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34, as amended (“Vaccine Act”

or “Act”). Petitioner alleges that the decedent sustained Guillain-Barré Syndrome (“GBS”) after

an influenza (“flu”) vaccination on December 23, 2017, and that his GBS resulted in his death on

April 17, 2018. Petition at 1. GBS is an injury listed on the Vaccine Injury Table (“Table”) for

the flu vaccine.

       On July 19, 2019, respondent filed his Rule 4(c) report, conceding that the decedent’s

injury meets the Table criteria for GBS after a flu vaccination. On July 30, 2019, the Special

Master ruled that petitioner was entitled to compensation.




       1
         This Proffer does not include attorneys’ fees and costs, which the parties intend to
address after the Damages Decision is issued.
II.    Items of Compensation

       Based upon the evidence, respondent proffers that petitioner should be awarded a lump

sum of $474,574.44 ($250,000.00 for the death benefit; $215,000.00 for pain and suffering;

$9,574.44 for unreimbursed expenses). This amount represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that compensation be awarded to petitioner in the amount of

$474,574.44, in the form of a check payable to petitioner. Petitioner agrees.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             /s/Darryl R. Wishard
                                             DARRYL R. WISHARD
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division
                                             U. S. Department of Justice
                                             P.O. Box l46, Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Direct dial: (202) 616-4357
Dated: October 4, 2019                       Fax: (202) 616-4310
                                                2